In re: Yvonne Martin applying for writs of review, certiorari, mandamus and prohibition.
Writ refused. The judgment of the lower court is correct.
BARHAM, J., is of the opinion the writ should be granted.
The ordinance appears unconstitutional on its face being over-broad in scope, ambiguous, and inconsistent and violative of First Amendment U.S. Const. See Coates v. City of Cincinnati, 402 U.S. 611, 91 S.Ct. 1686, 29 L.Ed.2d 214 (1971).
TATE, J., concurs in Barham, J.’s, dissent.
See also Cohen v. California, 403 U.S. 15, 91 S.Ct. 1780, 29 L.Ed.2d 284 (1971).
DIXON, J., dissents from the refusal to grant writs,
See City of New Orleans v. Lewis, 257 La. 993, 244 So.2d 860.